Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00640-CV
____________
 
ROBERT M. HYTKEN and HYTKEN FAMILY LIMITED, Appellants
 
V.
 
SCHAEFER FAMILY TRUST, FRANK G. SCHAEFER, NOELEEN J.
SCHAEFER, CO-TRUSTEES FRANK SCHAEFER CONSTRUCTION, INC., GALVESTON SHORES L.P.,
Appellees
 

 
On Appeal from the
405th District Court
Galveston County,
Texas
Trial Court Cause
No. 06CV0627
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 22, 2008.  The clerk=s record was filed on August 14,
2008.  The reporter=s record was filed August 20, 2008.  Appellant=s brief was due September 19, 2008,
but was not filed.  Accordingly, on October 16, 2008, this court ordered
appellants to filed their brief on or before November 17, 2008.  Appellants
then filed a motion for extension of time to file their brief, which was
granted until December 17, 2008.  No brief or further motion for extension of
time was filed.




On
January 8, 2009, this Court issued an order stating that unless appellants
submitted their brief, together with a motion reasonably explaining why the
brief was late, on or before January 23, 2009, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  On February 2, 2009, appellees filed a motion to
dismiss the appeal for failure to file a brief.  To date, no brief, extension
request, or other response has been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.